DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 13, 14, 17 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “less than 2 hours”, and the claim also recites “less than 1 hour or even less than 30 minutes” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 is rejected for depending from claim 5
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 and 14 recite the broad recitation “at least about 5%”, and the claim also recites “at least about 10%, at least about 15%, or even at least about 20%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Both of claims 17 are indefinite for having the same claim number. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
______________________________________________________________________
Claims 1, 2, 4-8, 10, 11-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZALICH et al. (US 2019/0161620), with the earliest effective filing date of July 26, 2016, in view of GAVESKE (US 5,576,065). 
With respect to claim 1, ZALICH et al. discloses a coating composition (Paragraphs [0001], [0002]) for concrete (Paragraph [0051]) and thus implicitly providing a concrete substrate, and coating the surface of the substrate (Paragraph [0006]-[0007] and [0009]). The coating composition  is polymerizable (Paragraph [0010]) and comprises diethyl methylene 
ZALICH et al. does not explicitly disclose that the concrete comprises a plurality of pores that are sealed. 
GAVESKE discloses a polymeric film coating over concrete (Abstract; Column 1, lines 15-45; Column 2, lines 65-68; Column 3, lines 1-20). The concrete itself is porous and the coating fills the pores of the concrete to seal it (Column 2, lines 30-55). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the coating into the pores of the concrete, as taught by GAVESKE, so as to seal the concrete against moisture ingress. 
With respect to claim 2, ZALICH et al. discloses that the substrate is concrete (Paragraph [0051]).
With respect to claim 4, GAVESKE discloses that the coating fills the pores (Column 3, lines 20-45) and thus implicitly is capable of preventing water from filling the pores when the pores themselves are filled with the coating. 
With respect to claim 5, ZALICH et al. discloses that polymerization occurs in one hour (Paragraph [0059]). 
With respect to claim 6, ZALICH et al. discloses that the coating is transparent (Paragraph [0050]). 
With respect to claim 7, ZALICH et al. discloses that polymerization is anionic (Paragraph [0029]). 
With respect to claim 8, 
With respect to claim 10, ZALICH et al. discloses that the composition may also comprise cyanoacrylate compounds (Paragraphs [0018], [0080]). 
With respect to claim 11, ZALICH et al. discloses . discloses that the composition may also comprise cyanoacrylate compounds (Paragraphs [0018], [0080]), and thus also may not include cyanoacrylate. 
With respect to claim 12, ZALICH et al. discloses that the compound can be a cyanoacrylate compound instead of the malonate (Paragraphs [0018] and [0019]). 
With respect to claims 13 and 14, ZALICH et al. discloses that the compound allow the hydrophobicity to be tuned (Paragraph [0057]). While ZALICH et al. does not explicitly disclose the amount of hydrophobicity and thus the amount of water absorption, GAVESKE discloses that the coating waterproofs the concrete (Title; Abstract). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to increase the hydrophobicity to 100%, and thus decrease the water absorption by 100% so that no water penetrates the concrete. 
With respect to claim 15, ZALICH et al. discloses that the composition further comprises PMMA (Paragraph [0056]). 
With respect to claim 16, GAVESKE discloses that the sealant is applied by spraying, rolling or brushing (Column 7, lines 43-55). 
With respect to claim 17, ZALICH et al. discloses that the initiator is an optional material in the composition (Paragraphs [0027]-[0028]). Thus, the scope of the composition also includes free of an initiator. 
With respect to claim 19, ZALICH et al. discloses that the initiator is activated with heat (Paragraph [0028]). 


________________________________________________________________________
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZALICH et al. (US 2019/0161620), with the earliest effective filing date of July 26, 2016, in view of GAVESKE (US 5,576,065) as applied to claims 1, 2, 4-8, 10, 11-17 and 19 above, and further in view of SOBCZAK (US 9,528,029).
With respect to claims 3 and 9, modified ZALICH et al. does not explicitly disclose that an additive is included to increase the glass transition temperature to above 50 C. SOBCZAK discloses a coating for concrete that provides superior hot tire pickup resistance (Abstract). The coating includes styrene monomer with a glass transition temperature of between 55 and 110 C (Column 1, lines 1-40). It would have been obvious to one having ordinary skill in the art, prior to  the effective filing date of the claimed invention, to include a styrene monomer in the composition of modified ZALICH et al., as taught by SOBCZAK, to increase the glass transition temperature to between 55 and 110 C. 

____________________________________________________________________________
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZALICH et al. (US 2019/0161620), with the earliest effective filing date of July 26, 2016, in view of GAVESKE (US 5,576,065) as applied to claims 1, 2, 4-8, 10, 11-17 and 19 above, and further in view of MALOFSKY et al. (US 2015/0073110).
With respect to claim 18, modified ZALICH et al. discloses that the activator is initiated by electromagnetic radiation (ZALICH et al.; Paragraph [0028]). While modified ZALICH et al. 

____________________________________________________________________________
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZALICH et al. (US 2019/0161620), with the earliest effective filing date of July 26, 2016, in view of GAVESKE (US 5,576,065) as applied to claims 1, 2, 4-8, 10, 11-17 and 19 above, and further in view of WOULDHAVE et al. (US 2016/0244635).
With respect to claim 20, modified ZALICH et al. does not explicitly disclose the claimed curing properties. WOULDHAVE et al. discloses a concrete coating (Paragraph [0116]) that can cure quickly under ambient temperature, or the curing can be sped up by increasing the temperature of curing (Paragraph [0104]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to prove curing characteristics to the composition of modified ZALICH et al., such that it is possible to cure under ambient temperatures, but if a faster curing time is desired, then the temperature of curing can be raised to increase the curing speed. 

____________________________________________________________________________
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZALICH et al. (US 2019/0161620), with the earliest effective filing date of July 26, 2016, in view of GAVESKE (US 5,576,065) as applied to claims 1, 2, 4-8, 10, 11-17 and 19 above, and further in view of MILLER et al. (US 2012/0252934).
With respect to claim 17, modified ZALICH et al. does not explicitly disclose mixing the composition into the substrate prior to solidification of the substrate. MILLER et al. discloses the inclusion of microcapsules and other additives into the concrete for better corrosion control (Abstract; Title). The microcapsules include methylene malonate (Paragraph [0030]) as a mixture (Paragraph [0037]) and the concrete is allowed to cure. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include the malonate component of the composition of modified ZALICH et al. as a mixture into the substrate, as taught by MILLER et al., and allow the substrate to cure (e.g., solidify) so as to improve corrosion control in the concrete. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745